UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

    

JosEPH A. HARRIS, ERN§BSERK§ ~
Plaintiff, DECISION & oRDER

14-cv~6260~DcL-JWF
V,

LIVINGSTON COUNTY, et al.,
Defendants.

 

Background

Plaintiff Joseph A. Harris (“plaintiff”) filed this action
pro §§ seeking relief under 42 U.S.C. § 1983 for various alleged
violations of his civil rights by employees of the Livingston
County Sherriff’s Department and the Livingston County Jail
(“defendants”), where he was formerly incarcerated. §§e Docket #
l. Presently before the Court are defendants’ motions for a
protective order (Docket # 60) and to compel discovery or strike
the third amended complaint (Docket # 67) and plaintiff's motion
for appointment of counsel (Docket # 69).

For the reasons that follow, defendants' motion for a
protective order (Docket # 60) is granted insofar as plaintiff is
prohibited_ from disclosing any discovery' he receives in this
litigation. related. to: (l) prior complaints; (2) video
surveillance; and (3) non-party inmate grievances. Defendants’
motion for a protective order is denied in all other respects.

Defendants' motion to compel and strike (Docket # 67) is granted

insofar as defendants seek to compel production. of requested

documents and authorizations but is denied without prejudice

insofar as defendants seek to strike the complaint. Plaintiff’s

motion for appointment of counsel (Docket # 69) is denied.
Discussion

Motion for Protective Order (Docket # 60): Defendants filed

 

their motion for a protective order pursuant to Fed. R. Civ. P.
26(c}, filed on July 6, 2018, requesting that plaintiff be
prohibited from publishing, sharing, or disclosing any materials
disclosed. by defendants in this action. Docket # 50, at 2.
Defendants contend. that plaintiff has a lnistory' of publishing
information related to this case on his Facebook account and that
his posts make clear that he intends to continue sharing
information on social media and elsewhere. Plaintiff responded on
duly 25, 2018, arguing that he has a First Amendment right to speak
about his case on social media. Docket # 63. The Court set the
motion down for oral argument on August 21, 2018, but plaintiff
requested an adjournment to September 5, 2018. §e§ Docket # 64.
Plaintiff then requested a second adjournment to November 6, 2018.
§§§ Docket # 65. The Court held oral argument on November 6, but
plaintiff did not appear.

n court may, upon a showing of good cause, issue a protective
order to shield a party or person from “annoyance, embarrassment,

oppression, or undue burden.or expense.” Fed. R. Civ. P. 26(€)(1}.

Because a trial court is in the best position_ to weigh the
competing interests of the parties, the Court has broad discretion
to determine when a protective order is necessary. See Seattle

Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984). Despite this broad

 

discretion, however, a court may not enter a protective order
absent a showing of good cause by the moving party. See In re

Agent Orange Prod. Liab; Litig., 821 F.2d 139, 145 (1987) (“[I]f

 

good cause is not shown, the discovery materials in question should
:not receive judicial protection and therefore would be open to the
public for inspection.”}.

Generally, good cause exists “when a party shows that
disclosure will result in a clearly defined, specific and serious

injury." In re Terrorist Attacks on September 11, 2001, 454

 

F.Supp.2d 220, 222 (S.D.N.Y. 2006) (quoting Shingara v. Skiles,

 

420 F.3d 301, 306 (3d Cir.2005)}; see also Allen v. City of New

 

Yo_rk, 420 F. supp. 2a 295, 302 (s.D.N.Y. 2006) (“{A] party can
show good cause for protection of a document under Fed. R. Civ. P.
26(c) if it demonstrates a clearly defined and serious injury that
would result from disclosure of the document.”) (internal
quotation. marks omitted). “Broad allegations of harm,
unsubstantiated by specific examples or articulated reasoning, do
not satisfy the Rule 26(c) test. Moreover, the harm must be
significant, not a mere trifle.” Cipollone v. Liggett Group, Inc.,

785 F.2d 1108, 1121 (3d Cir. 1986) (internal citations omitted);

see also Flaherty v. Seroussi, 209 F.R.D. 295, 299 (N.D.N.Y. 2001}

 

(“The mere fact that some level of discomfort, or even
embarrassment, may result . . . is not in and of itself sufficient
to establish good cause to support the issuance of protective
order. To rise to a level of good cause, any such embarrassment
must be substantial.”).

1n determining whether to grant a protective order, a court
should weigh the privacy rights of the parties against the general
public’s interest in the information at issue. §ee Dorsett v.
County of Nassau, 762 F. Supp. 2d 500, 514-15 (E.D.N.Y. 2011); §§

re Zyprexa lnjunction, 474 F. Supp; 2d 385, 415 (E.D.N.Y. 2007).

 

There is no public right of access to materials produced during

the initial stages of discovery. Terrorist Attacks, 454 F. Supp.

 

2d at 222; see also United States v. Amodeo, 71 F.Bd 1044, 1050

 

{2d Cir. 1995) (“Documents that play no role in the performance of
Article 111 functions, such as those passed between the parties in
discovery, lie entirely beyond [the reach of the presumption of
public access] . . . .”). Nevertheless, parties are free to
disseminate discovery' materials that are not placed under a
protective order as they see fit. §e§ Agent Orange, 821 F.2d at

145; SChiller V. City Of New YOrk, NO. 04 CiV. 7922 KMK JCF, 04

 

Civ. 7921 KMK JCF; 2007 WL 136149, at *2 (S.D.N.Y. Jan. 19, 2007).
Here, defendants request a protective order for all materials

they produce to plaintiff in this action based on plaintiff's

proclivities for posting on social media. More specifically, they
request a protective order for the prior complaints, non-party
inmate grievances, and- video surveillance footage from the
Livingston County Jail. There is good cause for the issuance of
a protective order for defendants' specific requests, but not for
a generalized blanket protective order.

l. Prior Complaints, Grievances from Non-Party 1nmates, and

 

 

Video Surveillance: Defendants contend that that inmate
complaints, grievances, and medical information should be subject
to a protective order because that material raises confidentiality
concerns for prison staff or other inmates. 1 agree.

New York Civil Rights Law § 50-a provides, in relevant part,
that “[a]ll personnel records used to evaluate performance toward
continued employment or promotion .¢ . under the control of a
sheriff‘s department or a department of correction of individuals-
employed as correction officers” must be kept confidential and
protected from investigation absent the officer's consent or a
court order. N.Y. Civ. Rights Law § 50-a {McKinney 2014). The
complaints at issue here contain confidential personnel

information that is covered by this statute. See Redd v. City of

 

ROChester, NO. lS-CV-6049, 2016 WL 4702831, at *l (W.D.N.Y. Sep’t
7, 2016} (requiring plaintiff to sign confidentiality order before
receiving personnel files). Similarly, the grievances filed by

other inmates contain. the confidential medical information. of

those non-party inmates and therefore that information should be
subject to the protective order as well. There is no reason why
such confidential medical information about an inmate who is not
a party to this action should be disseminated to anyone beyond the
parties in this litigation.

Likewise, defendants urge that video surveillance footage
from the prison should also be subject to a pmotective order
because it depicts “the manner in which officers responded to the
incidents at issue and the techniques used to gain control of
[p]laintiff” (Docket # 60-3, at 3) and this information “could be
used by inmates to create a disturbance or uprising, or attempt to
escape” (Docket # 60-5, at 5). Again, 1 agree.

Second Circuit case law concerning the protection of jail
security footage is surprisingly scant. Nevertheless, in McMillen
v. Windham, the United_ States District Court for the Western
District of Kentucky granted a protective order with respect to
video surveillance footage from a detention center. McMillen v.
Windham, No. 3:l6-CV-558-CRS, 20l8 WL 652829, at *5 (W.D. Ky. Jan.
31, 2018). The court, conducting its own review of out-of-circuit
case law, found support for the movant’s argument that the
detention center's safety concerns constituted sufficient good
cause for the issuance of a protective order. ;§; at *3-*4. “The
Court is persuaded that to allow the production, dissemination,

and use of the Lincoln Village video footage to be unrestricted

could create security and safety risks to the current staff of
that facility and to the public.” 1§; at *4. Accordingly, the
court entered a protective order limiting the usage of the footage
for the purposes of the litigation at hand. 1§; at *5.1

This reasoning is persuasive. Defendants assert that
allowing the dissemination of the video surveillance footage would
put at risk the safety of corrections officers, other inmates, and
the public. Like in McMillen, the court finds that there is good
cause for a protective order preventing plaintiff disseminating
the surveillance footage.

2. Blanket Protective Order: 1n addition to the prior

 

complaints and video surveillance footage, the Court’s June 6 Order
requires defendants to produce the following: booking reports for
the incidents in question; photographs of plaintiff from one of
the incidents; copies of any mail received by the Livingston County
Sherriff’s Department regarding the incidents; and any reports
made by the 1nspector General regarding the incidents. Docket #
58, at 3. None of these materials would, on their face, appear to
be particularly confidential or sensitive from the perspective of
the defendants. Nor have defendants identified any clearly

defined, serious injury that would result from plaintiff's

 

1 Notably, the facility at issue in McMillen was no longer being used as a
detention center at the time of the court's ruling. Nevertheless, the court
expressed concern as to “the possible repercussions for the safety of facility
staff, potential future detainees, and the public” if it were to allow free
disclosure of the security footage. McMillen, 2018 WL 652829, at *4.

7

dissemination of these materials. See Terrorist Attacks, 454 F.

 

Supp. 2d at 222. ns the moving party, the burden of establishing
good cause for the issuance of a protective order is on the
defendants. §e§rAgent Orange, 821 F.3d at 145. Because they have
not made any particularized showing of harm with respect to the
other materials they have been asked or ordered to produce,
defendants have failed to establish good cause for the blanket

protective order they request. See Kelly v. City of New York, No.

 

01 CIV. 8906 (]-\GSDF), 2003 WL 548400, at -*5 (S.D.N.Y. Feb. 24,
2003) (noting that the court was “not convinced that such an order
should provide blanket coverage for virtually all produced
documents” and finding that “the course that would best protect
non-parties from embarrassment or oppression, while still
affording the press a reasonable opportunity to obtain relevant
information about the conduct of a City investigation, would appear
to be a middle course between unfettered disclosure and a complete
prohibition on disclosure”).

Motion to Compel and to Strike (Docket # 67): After plaintiff

 

failed to appear for oral argument on the motion for a protective
order, defendants moved to strike plaintiff’s third amended
complaint or, in the alternative, to compel plaintiff to produce
records and authorizations defendants requested and that the Court

previously ordered produced. Docket # 67; see Docket # 58. Again,

plaintiff has not responded and has not produced the materials
requested and so ordered by this Court.

According to the Court’s review of the docket, it appears
that plaintiff has refused to comply with the Court's order of
June 7, 2018. Under Federal Rule of Civil Procedure 37(b)(2), the
Court may strike the pleadings and dismiss the case where, as here,
a party fails to comply with a Court's discovery order. However,
given that plaintiff recently filed some unrelated documents, the
Court will give the plaintiff one more chance to provide defendants
with the following information - previously ordered produced - by
January 7, 2019:

JM Names and addresses of any witness to any incident alleged in
plaintiff’s third amended complaint;

2. Copies of each grievance and/or complaint submitted by him to
Livingston County Jail in relation to the incidents alleged
in the third amended complaint and copies of prison policies
in his possession relevant to the grievance procedure upon
which he is relying;

3. Executed HIPAA authorization forms provided to him by
defendants;

4. Copies of any documents he intends to introduce at deposition

Or trial;

5.Copies of photographs of his alleged injuries made
contemporaneously with the incidents alleged in the third
amended complaint;

6. Plaintiff’s diary of the alleged incidents, and in the event
defendants request to obtain copies of the diary or any of
its entries, plaintiff` shall provide defendant with an
opportunity to copy such entries.

1f plaintiff does not produce the aforementioned records and
authorizations by January 7, 2019, the Court will entertain another
motion by defendants to strike the third amended complaint and
'dismiss the case.

Motion for Appointment of Counsel (Docket # 69): 1ndigent

 

civil litigants, unlike criminal defendants, do not have a

constitutional right to counsel. See Burgos v. Hopkins, 14 F.Bd

 

787, 789 (2d Cir. 1994). Nevertheless, a court has the discretion
to appoint counsel to represent indigent litigants pursuant to 28
U.S.C. § 1915(e) when the facts of the case warrant it. Sears,

Roebuck & Co. v. Charles W Sears Real Estate, 1nc.r 865 F.2d 22,

 

23 (2d Cir. 1988); see also 1n re Martin-Trigona, 737 F.2d 1254,

 

1260 (2d Cir. 1984). The Second Circuit set forth the factors to
be considered in deciding whether or not to assign counsel in Hodge

v. Police Officers:

 

{T]he district judge should first determine whether the
indigent's position seems likely to be of substance.
1f the clainl meets this threshold requirement, the

10

court should then consider the indigent's ability to
investigate the crucial facts, whether conflicting
evidence implicating' the need for cross-examination
will be the major proof presented to the fact finder,
the indigent’s ability to present the case, the
complexity of the legal issues, and any special reason
in the case why appointment of counsel would be more
likely to lead to a just determination.

802 F.Zd 58, 61-62 '(Zd Cir. 1986) .
1n applying the Hodge factors, 1 believe plaintiff’s
allegations satisfy the initial threshold showing of merit.

Compare McKenna v. Wright, No. 01 Civ. 65711 2003 WL 302225

 

(S.D.N.Y. Feb. 11, 2003) (finding that plaintiff demonstrated that
claim that he received inadequate medical need was “of substance”

and that, ultimately, appointment of counsel was warranted), with

 

Crawford. v. Johnson, 9 F. Supp. 2d 222, 224 (W.D.N.Y. 1998)
(holding that plaintiff did not sufficiently establish objective
and subjective prongs <Jf deliberate indifference standard when
plaintiff claimed medical staff failed to properly diagnose
plaintiff). However, after reviewing the complaint and
considering the nature of the factual and legal issues involved,
as well as plaintiff's ability to present his claims, 1 conclude

that appointment of counsel is not warranted at this particular

 

time.

“Volunteer lawyer time is a precious commodity” that “should
not be allocated arbitrarily.” Cooper v. A. Sargenti Co., 877
F.2d 170, 172 (2d Cir. 1989). Here, plaintiff's ppg se complaint

ll

is detailed in nature and adequately describes the events that
allegedly led to his injuries. The factual circumstances
surrounding plaintiff’s claims do not appear to be unusually
complicated and the legal issues alleged are not so complex as to
make it impossible for plaintiff to proceed without counsel.
4Accordingly, at this juncture at least, plaintiff appears
sufficiently knowledgeable and equipped to understand and handle

the litigation. See Castro v. Manhattan E. Suite Hotel, 279 F.

 

Supp. 2d 356, 358 (S.D.N.Y. 2003) (denying appointment of counsel
where “the case does not present novel or overly complex legal
issues, and there is no indication that [plaintiff} lacks the
ability' to present his case”). Given. the limited resources
available with respect to ppg bpng counsel, the Court finds no
“special reason” why appointment of counsel now would be more

likely to lead to a just determination. See Boomer v. Deperio,

 

NO. 03 CV 63481_., 2005 WL 15451, at *1-2 (W.D.N.Y. JaIi. 3, 2005)
(denying motion to appoint counsel despite plaintiff's claims that
the matter was complex and he had a limited knowledge of law);

Harl"iS V. MCGil'lrlis, NO. 02 CV 6481, 2003 WL 21108370, at *2

 

(S.D.N.Y. May 14, 2003) (denying motion for appointment of counsel
where plaintiff “offered no special reason why appointment of
counsel would increase the likelihood of a just determination”).

Balancing the factors set forth in Cooper, the Court finds that

12

appointing counsel is inappropriate at this time. Plaintiff's
motion to appoint counsel (Docket # 69) is therefore denied.
Conclusion

For the foregoing reasons, defendants’ motion for a
protective order (Docket # 60) is granted in part and denied in
part. The Court declines to issue a blanket protective order.
However, plaintiff is prohibited from. publishing, sharing, or
disclosing to anyone any material or information he receives from
defendants related. to: (1) prior complaints; (2) video
surveillance; and (3) non-party inmate grievances.

Defendants’ motion to strike the third amended complaint is
denied without prejudice but their motion to compel is granted
(Docket # 67). Plaintiff is directed to produce the above records
and authorizations by January 7, 2019. His failure to comply with
the Court's Decision and Order may result in dismissal of this
case.

Finally, plaintiff’s motion for appointment of counsel
{Docket # 69) is denied.

SO ORDERED .

 
   
  

JONA"T!$AN w. FELDMAN
led States Magistrate Judge

Dated: December§:§, 2018
Rochester, New York

13

